Case: 16-10002    Date Filed: 09/15/2016   Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10002
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:15-cr-00210-JDW-AEP-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus


CINDY S. CARABEO,

                                                           Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (September 15, 2016)

Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-10002     Date Filed: 09/15/2016   Page: 2 of 2


      Adeel Bashir, appointed counsel for Cindy Carabeo in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Carabeo’s conviction and

sentence are AFFIRMED.




                                          2